Action to recover damages for the negligent killing of plaintiff's horses.
At the close of the evidence for the plaintiff, there was a judgment dismissing the action as upon nonsuit. From this judgment plaintiff appealed to the Supreme Court. *Page 793 
The evidence offered by plaintiff upon the trial of this action, viewed in the light most favorable to him, in accordance with the well established rule in this jurisdiction, fails to sustain the allegations of plaintiffs that his horses were killed by the negligence of defendant. There was no error in the judgment dismissing the action as upon nonsuit. The judgment is
Affirmed.